DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-14, in the reply filed on 22 February 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 5, 7-8 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 5, 7-8 and 12, the examiner suggests using --selected from the group consisting of--. As written, it is not clear that the recited alternatives in each of these claims constitutes a closed group. Accordingly, it is unclear if alternatives which are not recited may be part of the claimed groups. See MPEP 2117 for a detailed description of proper Markush language.
	Regarding claim 13, parent claim 1 recites a first electrostatic ink composition and a second electrostatic ink composition. It is unclear how the first and second electrostatic ink compositions recited in claim 13 relate to the first and second electrostatic ink compositions recited in parent claim 1.

Allowable Subject Matter
Claims 1-4, 6, 9-11 and 14 are allowed. Claims 5, 7-8 and 12-13 would be allowable if amended to correct the above noted 35 USC 112(b) issues.
	Regarding claim 1, in combination with the claimed limitations, no teaching or suggestion was found in the prior art of record to provide the combined claimed limitations of providing a first electrostatic ink composition comprising a thermoplastic resin and substantially lacking a pigment printed on the first area, providing a second electrostatic ink composition comprising a second thermoplastic resin and a pigment printed on the second area, and applying a liquid solvent composition to both ink compositions to swell both the first and second thermoplastic resins. Pointon (GB 2210327 A) is considered the closest prior art of record. Pointon applies a solvent to an electrostatic ink composition to swell and render tacky the electrostatic ink composition (page 2, line 24 to page 3, line 30). However Pointon does not teach or suggest the above noted allowable subject matter. Ron (WO 2016/116141 A1) applies first and second electrostatic ink compositions to different areas of a substrate, the first composition lacking a pigment (page 22, lines 21-31; Abstract). However there is no teaching in Ron of applying a liquid solvent to swell the first and second thermoplastic resins provided on the substrate, nor does the examiner find any reason or motivation to combine Pointon and Ron to arrive at the above noted allowable subject matter. Miwa (US 2017/0203581) is cited of interest in the art for the use of solvent in a hot foiling process (Abstract; paragraph 10). Miwa also does not teach or suggest the above noted allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633.  The examiner can normally be reached on 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745